Case 1:18-cv-06127-CBA-RML Document 48-4 Filed 07/26/19 Page 1 of 4 PageID #: 516




                        Exhibit D
Case 1:18-cv-06127-CBA-RML Document 48-4 Filed 07/26/19 Page 2 of 4 PageID #: 517
                                                      Friday, July 26, 2019 at 10:11:51 AM Eastern Daylight Time

Subject: Re: Morrison v. Langrick: Correspondence re Plain7ﬀ's Discovery Responses – CONFIDENTIAL
Date: Tuesday, June 18, 2019 at 1:33:21 PM Eastern Daylight Time
From: Andy Phillips
To:      hrkaufman Kaufman
CC:      Carol Schrager, Shannon Timmann, dan@dasingerlaw.com

Conﬁrmed.

Sent from my iPhone

On Jun 18, 2019, at 1:10 PM, hrkaufman Kaufman <hkaufman@hrkaufman.com> wrote:


      Andy, As you already know, my colleague Carol Schrager is available on Monday, June 24 for most of
      the day. However, I’m only available in the a\ernoon and would propose a call at 4 PM. Please conﬁrm.
      Thanks. Henry

      Henry R. Kaufman, P.C.
      60 E.42nd St. - 47th FL
      New York, NY 10165
      212-880-0842
      hkaufman@hrkaufman.com
      www.hrkaufman.com

      On Jun 18, 2019, at 9:11 AM, Andy Phillips <andy@clarelocke.com> wrote:


            Henry,

            As I know you are aware, Mr. Langrick served the discovery
            requests at issue on February 1. Plaintiff delayed for months and
            months on providing her required written responses. As you note,
            we sent you a deficiency letter on June 12 regarding a limited
            number of requests – many of which concern common issues (e.g.,
            placing inappropriate temporal limitation on discovery – or concern
            very simple, discrete issues (e.g., Plaintiff’s refusal to provide
            information regarding communications with a person Plaintiff
            herself identified as a relevant witness). And as a courtesy, we
            already delayed for weeks sending that letter because you claimed
            both you and Carol could not possibly address these discovery
            disputes while also working on a brief for this case. We expect to
            receive a response to our letter this week if you choose to respond in
            writing. You have said you and Carol are available the week of the
            24th for a call. Great. We are available Monday, June 24, at all
            times except 1:00-3:00 pm. Please let us know what time works for
            you that day and I will circulate a dial in.

            Andrew C. Phillips | Partner
            C L A R E L O C K E                       L L P

                                                                                                              Page 1 of 3
Case 1:18-cv-06127-CBA-RML Document 48-4 Filed 07/26/19 Page 3 of 4 PageID #: 518
         C L A R E L O C K E L L P
         10 Prince Street | Alexandria, Virginia 22314
         (202) 628-7404 - direct | (847) 951-7093 - cell
         andy@clarelocke.com | www.clarelocke.com

         This electronic message transmission contains information from the law firm of Clare
         Locke LLP, which may be confidential or privileged. The information is intended
         exclusively for the individual or entity named above. If you are not the intended recipient,
         be aware that any disclosure, copying, distribution, or use of the contents of this
         information is prohibited. If you received this electronic transmission in error, please
         notify us immediately at admin@clarelocke.com.




         From: hrkaufman Kaufman <hkaufman@hrkaufman.com>
         Date: Monday, June 17, 2019 at 4:13 PM
         To: Andy Phillips <andy@clarelocke.com>, Carol Schrager
         <carolaschrager@gmail.com>
         Cc: Shannon Timmann <shannon@clarelocke.com>, "dan@dasingerlaw.com"
         <dan@dasingerlaw.com>
         Subject: RE: Morrison v. Langrick: Correspondence re Plain7ﬀ's Discovery
         Responses – CONFIDENTIAL

         Andy,

         As I believe you are aware, I've been basically underwater for at least the past
         couple of weeks, not only in connec7on with the ﬁling of our reply brief in support
         of the pending mo7on to dismiss your counterclaims, last Tuesday, June 11, but in
         a number of addi7onal cases with signiﬁcant papers that had to be ﬁled in the New
         York Court of Appeals, and in the Kings County and Bronx County Supreme Courts,
         along with a number of court appearances during that period.

         Accordingly, it has been impossible to respond to your latest, lengthy analysis of
         the numerous deﬁciencies you allege in our discovery posi7ons and responses – a
         total of ﬁve, single-spaced pages dated June 12 and received before 10:30 AM the
         very morning a\er our reply brief was ﬁled in this case.

         Now that I'm ﬁnally coming up for air, I expect to be able to further assess and
         respond to your latest leeer in wri7ng, some7me before the end of this week. I
         envision that such a response will enable both sides to reﬁne – and hopefully to
         resolve – open discovery issues.

         However, as far as the 7ming of the next meet and confer, Carol and I will only be
         available and ready for that mee7ng some7me during next week, the week of June
         24. Please let us know what dates work for you during that week.

         Thanks and best regards. Henry

         Henry R. Kaufman, PC
         60 East 42nd Street, 47th Floor


                                                                                                        Page 2 of 3
Case 1:18-cv-06127-CBA-RML Document 48-4 Filed 07/26/19 Page 4 of 4 PageID #: 519

         New York, NY 10165
         hkaufman@hrkaufman.com
         www.hrkaufman.com

         From: Andy Phillips [mailto:andy@clarelocke.com]
         Sent: Wednesday, June 12, 2019 10:28 AM
         To: hrkaufman Kaufman; Carol Schrager
         Cc: Shannon Timmann; dan@dasingerlaw.com
         Subject: Morrison v. Langrick: Correspondence re Plaintiff's Discovery Responses

         Henry and Carol,

         Please see the attached correspondence concerning deficiencies in
         Plaintiff’s written discovery responses. Please let me know your
         availability to have a meet-and-confer telephone call within the next
         week.



         Andrew C. Phillips | Partner
         C L A R E L O C K E L L P
         10 Prince Street | Alexandria, Virginia 22314
         (202) 628-7404 - direct | (847) 951-7093 - cell
         andy@clarelocke.com | www.clarelocke.com

         This electronic message transmission contains information from the law firm of Clare
         Locke LLP, which may be confidential or privileged. The information is intended
         exclusively for the individual or entity named above. If you are not the intended recipient,
         be aware that any disclosure, copying, distribution, or use of the contents of this
         information is prohibited. If you received this electronic transmission in error, please
         notify us immediately at admin@clarelocke.com.




                                                                                                        Page 3 of 3
